Citation Nr: 0212125	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  96-19 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a disorder manifested 
by urinary dysfunction. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active duty for training with the Army 
National Guard from April 16, 1991, to July 26, 1991, and 
active service in the Army from May 11, 1994 to February 14, 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

In March 2000, the Board remanded the claim for further 
development, which was accomplished to the extent possible.  


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.  

2.  The veteran failed to report for two VA examinations in 
April 1997 and would not authorize the release of relevant 
private medical records.  

3.  There is competent and probative evidence unequivocally 
showing that the veteran had urinary dysfunction, which 
required medical treatment, prior to his period of active 
duty from May 1994 to February 1995.  The veteran's 
statements to the contrary are not credible. 

4.  The probative evidence reflects that the disorder 
manifested by urinary dysfunction did not undergo an increase 
in underlying disability during his period of active duty. 




CONCLUSIONS OF LAW

1.  There is clear and unmistakable evidence that a disorder 
manifested by urinary dysfunction preexisted the veteran's 
period of active service, thereby rebutting the presumption 
of soundness.  38 U.S.C.A. §§ 1111, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  The preexisting disorder was not aggravated by service.  
38 U.S.C.A. §§ 1110, 1153, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that when the veteran was 
given an Army National Guard enlistment examination in March 
1991, he denied specified urinary symptoms and no relevant 
diagnoses were noted.  On the March 1993 Army enlistment 
examination, he completed a report of medical history in 
which he denied having or having had specified urinary 
symptoms (which did not include urinary retention).  On 
examination his genitourinary system was assessed as normal.  

On an applicant medical prescreening form dated April 6, 
1994, the veteran denied having been hospitalized and having 
had any illness or injury requiring treatment by a 
physician/surgeon, hospitalization or a surgical operation.  
He also denied having had medical problems or defects of any 
kind.  On a May 13, 1994, health questionnaire for dental 
treatment, he denied any changes in his health in the past 
two years and did not indicate that he had any unusual 
medical problems.

On May 17, 1994, six days after entering active service, the 
veteran complained of back pain of two days' duration.  He 
was noted to have a history of a back injury five months 
earlier when he was in a motor vehicle accident.  A report of 
a May 24, 1994, physical therapy consultation reflects that 
the motor vehicle accident was only a month ago.  Also, at 
that consultation he denied any bladder or bowel dysfunction.  
A report of orthopedic consultation for low back pain dated 
June 17, 1994, indicates that increase in lifting reportedly 
resulted in incontinence.  The veteran also "stated he was 
hospitalized [in] Jan 94 for inability to urinate," with 600 
cc [cubic centimeters] obtained by catheterization.  He 
reported that doctors had told him that his prostate was 
abnormal.  A June 24, 1994, physical therapy record reflects 
that the veteran was seen for follow-up for low back pain low 
back pain with right leg giveway and urinary incontinence.  

On August 19, 1994, the veteran was seen at the urology 
clinic of Blanchfield Army Community Hospital (Blanchfield) 
at Fort Campbell, Kentucky.  He reported voiding dysfunction 
since February 1994, manifested by hesitancy, frequency, 
modest decrease in fullness of stream and nocturia.  He again 
stated that he had been catheterized at the civilian hospital 
in February without difficulty and that 600 cc had been 
obtained.  He reported noticing small spontaneous 
incontinence with straining, such as heavy lifting.  It was 
noted that he had a history of injuring his back in a motor 
vehicle accident in April 1994 (prior to active service) with 
a negative radiographic evaluation and for which he was 
taking muscle relaxants and was on activity profile.  
Following examination, the impression was bladder neck 
dysfunction, which might or might not be associated with the 
back injury, versus urethral stricture.

On October 10, 1994, the veteran was hospitalized at 
Blanchfield for complaints of suprapubic pain and an 
inability to urinate since the prior evening.  It was noted 
that he had a two-year history of difficulty urinating.  On 
October 11th, he underwent a physical examination.  He 
reported that having had trouble urinating for over a year 
and that he had had one prior episode of acute retention, 
which was treated with catheterization.  Following 
examination, the impression was acute retention, possibly 
psychosomatic in nature.  On October 12th, he underwent renal 
and bladder ultrasound.  There was no significant disparity 
in renal size and no evidence of obstructive changes.  The 
urinary bladder sonography appeared unremarkable.  Associated 
clinical entry sheets show a diagnosis of bladder neck 
obstruction with retention.  On October 13th, the veteran was 
discharged.  The discharge diagnosis was voiding dysfunction. 

The veteran was again hospitalized at Blanchfield from 
October 17 to October 20, 1994.  On the admission report, it 
was noted that he had a complicated past emotional history, a 
"lifelong history of voiding dysfunction which has been worse 
in the past month" and recent hospitalization when he had 900 
cc of urinary residual.  That report notes a similar episode 
in February 1994, for which the veteran had been treated at a 
civilian hospital and had 600 cc of urinary residual.  He 
described symptoms of urinary pressure and urgency, with 
problems of urinary stream hesitancy and intermittence.  The 
impression was unspecified void dysfunction, rule out 
stricture.  The report notes that such could represent a 
variant of Hinman syndrome or the non-neurogenic bladder.  On 
October 18th, the veteran underwent cystoscopy which revealed 
no evidence of anatomic obstruction, including anterior 
urethral stricture, posterior urethral valves, or other 
significant bladder neck hypertrophy.  The operative 
diagnosis was unspecified voiding dysfunction without 
evidence of anatomic obstruction he same as the pre-operative 
one.  He also underwent a psychosocial assessment which 
resulted in no Axis I or II diagnoses, and a notation that 
the veteran wanted "out of infantry."  An associated 
inpatient treatment record cover sheet reflects a diagnosis 
of paruresis, probably mostly psychogenic in nature.  It was 
indicated that it did not appear that the veteran had a true 
Hinman syndrome, but that complete urodynamic studies had not 
been performed to date.  On discharge, the diagnosis was 
unspecified voiding dysfunction.

On November 8, 1994, the veteran was admitted again to 
Blanchfield.  On admission, it was noted that during the last 
hospitalization, he underwent a two-channel urodynamics, 
which revealed an ability to void.  After discharge from the 
last hospitalization, he was unable to void and function at 
his unit and was instructed on intermittent catheterization.  
He had limited success, resulting in the current readmission.  
The admitting impression was paruresis, probably mostly 
psychogenic in nature.  It was indicated that it did not 
appear that the veteran had a true Hinman syndrome, but that 
complete urodynamic studies with electromyography had not yet 
been conducted.  On a November 9, 1994, neurology 
consultation, the veteran reported that his symptoms began in 
June and July 1994.  The impression was that he had had a 
several-month progressive history of difficulty with 
urination and urinary retention.  It was indicated that the 
urologic work-up had so far been normal and that the 
neurologic history and examination did not reveal any 
symptoms other than voiding complaints.  A November 15, 1994, 
psychosocial assessment lists no Axis I or II diagnoses and 
an Axis III diagnosis of paruresis.   

On November 18, 1994, the veteran was transferred to Walter 
Reed Army Medical Center for a urodynamic evaluation.  An air 
evacuation summary, dictated on November 29, 1994, notes a 
six-month history of increasing difficulty voiding.  The 
report indicates that symptoms reportedly began when the 
veteran developed lower back pain after the initiation of 
physical therapy after beginning active duty, that he 
subsequently developed an inability to completely empty his 
bladder, and that his symptoms progressed to being unable to 
void.  The report also notes a single episode of urinary 
retention, approximately eighteen months prior to service, 
which was stated to be self-resolving.  The admitting 
diagnosis was voiding dysfunction.  

On a November 21, 1994, neurologic consultation, the veteran 
reported that in May 1993 he had had the acute onset of 
urinary retention, which was diagnosed as prostatitis and 
treated with antibiotics.  There was resolution of most 
symptoms but not to baseline in that flexing at the waist was 
required to initiate stream. Reportedly, in September 1993, 
there was a recurrence of acute urinary retention, greater 
than 900 cc, which was diagnosed as prostatitis and treated 
with antibiotics.  The resolution was to normal baseline.  In 
June or July 1994, there was an insidious onset of voiding 
difficulty, which initially required flexing at the waist and 
the Valsalva maneuver followed by use of running water while 
standing in the shower.  There were intermittent symptoms 
including possibly paresthesia, numbness, and weakness, which 
had been resolved except for intermittent low back pain.  It 
was indicated that in August 1994, he had acute urinary 
retention, which had improved, although he continued to 
require maneuvers to void.  

Following examination, the impressions were recurrent 
episodes of urinary retention secondary to prostatitis and 
progressive voiding dysfunction over several months duration 
with reported questionable, generally resolved paresthesia 
and weakness involving the right lower and upper extremities 
and the right chest.  The veteran was scheduled for magnetic 
resonating imaging (MRI) scans from the head to the lumbar 
spine to rule out an intracranial or cord lesion.  MRIs of 
the head, cervical spine, thoracic spine, lumbar spine and 
pelvis revealed no abnormalities.

The air evacuation summary, dictated on November 29, 1994, 
reflects that a urodynamic evaluation revealed Type II 
external sphincter dyssynergy.  Since the MRI of the lumbar 
spine was normal, a suprasacral lesion was not the cause of 
the disorder.  The veteran was started on a one-milligram 
dose of Cardura and was subsequently titrated to a 5-
milligram dose.  It was indicated that the veteran was to 
continue with intermittent catheterization and 4 milligrams 
(mg) of Cardura by mouth every night.  It was also noted that 
he would be followed by the psychiatry service at Fort 
Campbell as an outpatient with recommendations for treatment 
with biofeedback for improvement of his voiding dysfunction.  
The discharge diagnosis was Type II external sphincter 
dyssynergy.   

During hospitalization at Walter Reed, the veteran was 
referred for a psychiatrist consultation, with a notation 
that he had adapted poorly to the military and had multiple 
psychosocial issues.  He underwent that consultation on 
December 5, 1994.  He reported that he began to have 
difficulty with the starting of urination about six months 
earlier and that by October he had a complete inability to 
void.  The psychiatrist noted that various diagnostic studies 
had been normal and that that "urology" had concluded that 
the veteran's external sphincter dyssynergy "was a learned 
response."  It was noted that he had several stressors that 
might be involved: moderate marital stress, conflicts with 
his military unit and possible family factors.  Axis I 
diagnoses were psychiatric factors affecting a medical 
condition and rule out anxiety disorder not otherwise 
specified.  In a Walter Reed Progress note of December 9, 
1994 it was noted that the veteran had a possible diagnosis 
of external sphincter dyssynergy, which was believed to be 
"learned behavior."  

The record of inpatient treatment reflects that the veteran 
was discharged from Walter Reed on December 15, 1994 with a 
principal diagnosis of detrusor sphincter dyssynergy and a 
secondary diagnosis of retention of urine not otherwise 
specified.

A December 19, 1994, treatment record reflects that based on 
a conversation with a Walter Reed psychiatrist, no major 
illness was present.  The veteran's treating doctor at the 
urology outpatient clinic at Blanchfield noted that the 
external bladder dyssynergy existed prior to service and that 
the veteran would be offered a Chapter 16 separation from 
service and given a separation physical.  On the physical 
examination for separation, also performed on December 19, 
1994, all body systems, including psychiatric status, were 
noted to be normal.  He was noted to have a normal prostate, 
sphincter tone, and bulbocavernosus reflex.  With regard to 
neurologic status, it was noted that he had had a normal 
neurological examination at Blanchfield and Walter Reed.  

The veteran's service personnel and administrative records 
include a memorandum dated February 3, 1995 to the veteran 
advising him that action was being initiated to separate him 
from the Army for a pattern of misconduct.  He received a 
discharge under honorable conditions for misconduct that 
involved various infractions, including driving under the 
influence, AWOL for five days, and making false official 
statements.  A mental status evaluation performed in 
conjunction with the discharge revealed that all findings 
were normal and the veteran was psychiatrically cleared for 
any administrative action deemed appropriate by his Command.  

By a March 1997 letter, the RO requested the veteran to 
identify treatment he had received at a private hospital in 
early 1994 for catheterization and to provide a release for 
such records and to identify and submit, or authorize the 
release of, records regarding any post-service treatment.  
The veteran did not respond.

The veteran failed to report for two scheduled VA 
examinations in April 1997 to determine the etiology of any 
current voiding dysfunction. 

In March 1999, the veteran submitted discharge instructions, 
dated March 19, 1999, from an emergency room doctor at 
Riverside Regional Medical Center.  These instructions 
reflect that the veteran had urinary retention and was 
informed that he should receive follow-up treatment with his 
own urologist or a recommended doctor.

At a May 1999 Travel Board hearing, it was argued that the 
veteran was entitled to the presumption of soundness as there 
was no indication of a preexisting problem and that an 
obvious problem occurred within three months of entrance.  
The veteran testified that right after he entered service, he 
had a back problem and difficulty voiding, which got 
progressively worse to the point that he had urinary 
retention.    He denied that he was saw a doctor prior to 
service for a urinary problem and that he had had a motor 
vehicle accident in April 1994, and he had no explanation for 
why such information was in his service medical records.  He 
later testified that the doctor he had before service had 
retired and "I don't remember his name."  He indicated that 
he continued to have symptomatology since active service and 
after service had had to self-catheterize himself more than a 
dozen times when his urinary dysfunction became severe.  He 
stated that he did not have a treating physician because he 
learned to self-catheterize while at Walter Reed and report 
that about two months after service, he went to the emergency 
room at Mary Immaculate Hospital.  The veteran also testified 
that boot camp was in a very racist area, that his 1st 
Sergeant really despised him, and that he believed his 
service records had been tampered.  Id. 

In June 1999, the veteran submitted records from the 
Riverside Emergency Medical Trauma Center reflecting that in 
November 1998, he was seen for a complaint variously 
described as lower back/testicle pain, abdominal pain and 
questionable blood in his urine.  He provided the name of his 
employer  He gave a history of possible prostate cancer about 
three years earlier, for which he denied having had a biopsy.  
It was reported that he had had a history of symptoms of 
benign prostate hypertrophy or stricture symptoms, and that 
he now had an increase in urinary frequency.  Rectal 
examination showed a normal prostate with no masses and no 
blood.  A urinalysis was negative.  The assessment was 
evaluate possible hematuria.  It was noted that the veteran 
should receive follow-up treatment with his family physician.  

On March 19, 1999, the veteran reported to the emergency room 
at Riverside Regional Medical Center with complaints of not 
voiding in more than 12 hours with increased lower pelvic and 
abdominal pain.  He now had a different employer.  His It was 
noted that he had undergone a work-up for acute urinary 
retention and an evaluation at Walter Reed and that the 
veteran had been told he had a narrowed sphincter in the 
urethra and had been tried on medication.  Foley 
catheterization was attempted, which resulted in no urinary 
flow.  The assessment was acute urinary retention.  It was 
indicated that he might need a Conday catheter and/or a 
urology consult.  The discharge diagnosis was urinary 
retention.  On March 23, 1999, the veteran was seen for 
complaints of back pain.  The admitting form reflects that he 
had a personal physician, a Dr. Quarles.  He complained of 
low back pain after lifting a heavy object four days earlier.   
and that he had a medical history of voiding dysfunction and 
he was able to self-catheterize.  

Pursuant to the March 2000 Board remand, the RO by a June 
2000 letter asked the veteran to identify treatment at a 
private hospital in early 1994 for urinary dysfunction along 
with any post-service treatment and to provide a release for 
his records.  The veteran did not respond.


Legal Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.

Every veteran in wartime service should be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.303.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.
 
For any veteran with wartime service, clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  Medical 
facts and principles may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service.  38 C.F.R. 
§ 3.306(b).  The question of whether there is an increase in 
severity must be answered in the affirmative before the 
presumption of aggravation applies.  Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars and absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as opposed to merely the symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Where a preexisting disability has been medically or 
surgically treated during service and the usual effects of 
treatment have ameliorated the disability so that it is no 
more disabling than it was at entry, the presumption of 
aggravation does not attach to that disability.  Verdon, 8 
Vet. App. at 537.

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA of 2000), competent lay evidence 
is defined as any evidence not requiring that the proponent 
have specialized education, training or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters 
that can be observed and described by a lay person.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(a)(1)).

In the regulations implementing the VCAA of 2000, competent 
medical evidence is defined as evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  Competent 
medical evidence may also mean statements conveying sound 
medical principles found in medical treatises.  It would also 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports or 
analyses.  66 Fed. Reg. at 45,630 (to be codified as amended 
at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

An individual for whom an examination has been scheduled is 
required to report for the examination.  38 C.F.R. § 3.326.  
When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall rated based on the 
evidence of record.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655. 

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000, which eliminates the concept of a well-grounded claim 
and redefines the obligations of VA with respect to the duty 
to notify and assist a claimant.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  VCAA of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA of 2000.  See 66 Fed. Reg. at 45,630-32 (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The regulations pertaining to this claim merely 
implement the VCAA of 2000 and do not provide any rights 
other than those provided by the VCAA of 2000.  See 66 Fed. 
Reg. at 45,629.

The RO considered the claim subsequent to the enactment of 
the VCAA of 2000 but prior to the promulgation of the new 
regulations. As explained below, VA has made all reasonable 
efforts to assist the veteran in the development of his claim 
and has notified him and his representative of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  Thus, although the RO did 
not have the benefit of the new regulations, VA's duties have 
been fulfilled and the Board may proceed to decide the claim 
without prejudice to the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGPREC 16-92 (July 24, 1992).

Through letters, the February 1996 statement of the case, and 
the supplemental statements of the case, the RO informed the 
veteran of the information and medical and lay evidence that 
was necessary to substantiate his claim, and his 
responsibility for providing information and evidence.  In 
particular, the RO asked the veteran twice to identity 
medical records pertaining to pre-service treatment and once 
for post-service treatment, and offered to obtain these 
records on his behalf.  The veteran did not respond to either 
request.  Therefore, the veteran and his representative have 
been notified of the information and evidence needed to 
substantiate this claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. at 45,630-32 (to be codified as amended 
at 38 C.F.R § 3.159).  

The RO obtained the veteran's service medical records and he 
has submitted some private medical records.  At his Travel 
Board hearing indicated a belief that his service medical 
records may have been tampered with, noting that he had 
fallen down some stairs and apparently thought that the 
relevant medical record was not in the file.  However, it is 
in the record, as the veteran was informed at the hearing, 
and it appears that the service medical records on file are 
complete.  The RO twice asked the veteran for more 
information about other (private) treatment, but he did not 
respond to either request.  In light of the above, VA has 
fulfilled its duty to assist in obtaining relevant records.  
See 38 U.S.C.A. § 5103A; 66 Fed. Reg. at 45,630-32 (to be 
codified as amended at 38 C.F.R § 3.159).

Regarding the duty to assist in providing a medical 
examination or obtaining a medical opinion, the veteran twice 
failed to report for a VA examination to evaluate the 
disability at issue.  He has not shown good cause for failing 
to report.  Accordingly, the Board will decide the claim 
based on the evidence of record.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. §§ 3.326, 3.655; 66 Fed. Reg. at 45,631 (to be 
codified as amended at 38 C.F.R § 3.159(c)(4)).

Initially, it must be determined whether urinary dysfunction 
preexisted the veteran's period of active service from May 
1994 to February 1995.  Although pre-May 11, 1994 military 
medical records reflect no positive history or medical 
findings, and on an April 6, 1994 applicant-prescreening form 
the veteran denied any hospitalizations or illnesses 
requiring medical treatment, in June 1994 he reported having 
been hospitalized in early 1994 for an inability to urinate.  
In August 1994, he gave a history of voiding dysfunction 
since February 1994, and subsequent service medical records 
continue to reflect not only pre-service urinary problems but 
also pre-service treatment.  During the initial October 1994 
hospitalization, the veteran was noted to have a two-year 
history of difficulty urinating, with a prior episode of 
acute retention treated with catheterization.  During the 
second hospitalization, he was noted to have a lifetime 
history of voiding dysfunction with a similar episode of 
symptomatology in early 1994.  

The report of the November 21, 1994, neurologic consultation 
reflects the veteran's report of two episodes of urinary 
retention in 1993 and the air evacuation summary notes an 
episode of urinary retention approximately eighteen months 
prior to active service.  Additionally and of particular 
significance, in December 1994 the veteran's treating 
urologist at Blanchfield concluded that the urinary disorder 
preexisted active service.  

The Board has considered the veteran's testimony and written 
statements, such as his substantive appeal, denying any pre-
service urinary difficulties, along with his suggestions that 
military records were tampered with, falsified or the like.  
When there is conflicting evidence the Board must assess its 
credibility.  To accept the veteran's denials of any pre-
service urinary problems, the multiple service medical record 
entries reporting pre-service urinary difficulties and 
treatment would have to be rejected.  The likelihood that the 
disputed information was fabricated by military physicians 
and other medical personnel or written in error or is 
otherwise untrue is so remote that the veteran's arguments in 
that regard are not plausible.  In view of the above and 
based on the evidence of record, the Board must find that 
there is clear and unmistakable evidence that the disorder 
manifested by urinary dysfunction preexisted the veteran's 
period of active duty from May 1994 to February 1995.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.303.  

The matter now to be addressed is whether the urinary 
disorder was aggravated by service.  In that regard, the 
veteran was hospitalized during service for symptoms of 
urinary dysfunction and some service medical records indicate 
an increase in symptomatology.  However, the basic question 
is whether there was a permanent increase in the underlying 
disability (rather than a temporary exacerbation of symptoms) 
during service and, if so, whether such is shown to have been 
due to the natural progress of the disorder, thereby 
rebutting the presumption of aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

In light of the fact that the veteran had urinary dysfunction 
prior to active duty manifested by similar symptomatology, 
the service medical records in and of themselves do not show 
that the underlying disorder increased in severity.  In fact, 
the Army provided the veteran with extensive work-up and 
treatment for his problem and various diagnostic studies were 
reported to be normal.  Clearly, the service medical records 
convey the medical belief that there was a psychological 
component to the voiding difficulty and there are notations 
that it was "learned" behavior.  Inasmuch as the evidence 
shows that the condition preexisted service and had required 
medical attention, it would have to be concluded that the 
"learned behavior" was learned prior to service, if that 
is, in fact, the cause of the urinary dysfunction.  In any 
event, all relevant findings were normal on the separation 
examination.  

Although the veteran filed a claim soon after service and has 
testified that he was first treated within a few months of 
his February 1995 discharge, the only post-service medical 
evidence provided to VA is three private emergency room 
reports dated in 1998 and 1999.  Although two of those 
reports note that the veteran had a private physician, no 
records from the doctor or authorization to contact the 
doctor has been submitted.  The 1998 emergency room record 
notes that the veteran reported a history regarding the 
prostate but it does not address any urinary dysfunction.  
The March 1999 records are dated less than a week apart.  The 
initial one notes that the veteran was complaining of 
difficulty urinating, and that he had had a number of 
episodes of urinary retention and had been worked up at 
Walter Reed.  The veteran claimed to have been told that he 
had a narrowed sphincter.  He also reported having a history 
of prostate cancer work-up and an enlarged prostate, although 
at his hearing he testified that nothing is wrong with his 
prostate gland.  During the first March 1999 emergency room 
visit catheterization was attempted and the final diagnosis 
was urinary retention.  When he was seen less than a week 
later he reported low back pain after lifting something 
heavy, and was also noted to have a problem with urinary 
retention.  The final diagnosis at that time was back pain.  
This evidence shows no more than additional episodes of 
urinary retention more than four years after service.   

As indicated previously, the veteran's denial of having had 
any pre-service urinary problems and medical attention can 
not be accepted as credible.  Although he can deny VA access 
to his private medical records and can refuse to undergo an 
examination, his lack of cooperation does not compel VA to 
grant service connection.  Rather, it means that his claim 
has to be decided on the evidence of record and without 
additional evidence that might cast a favorable light on this 
matter.  

The evidence of record indicates that that, despite the 
veteran's complaints of voiding difficulty/urinary retention 
in service, an increase in the underlying disability was not 
shown.  In that regard, various diagnostic studies were 
negative and the separation examination was normal.  
Additionally, although the veteran filed a claim right after 
service (mentioning that he had to catheterize himself 
whenever he had to urinate) his testimony at the hearing in 
1999, while not precise as to how often he has had to self-
catheterize since service, clearly suggested an occasional 
basis.  In any event, the probative evidence reflects that 
the preexisting disorder manifested by urinary dysfunction 
did not undergo an increase in underlying disability during 
his period of active duty from May 1994 to February 1995.  
See 38 C.F.R. § 3.306.  Since there was no increase in 
underlying disability during active duty, the presumption of 
aggravation does not apply.  Verdon, 8 Vet. App. at 538.  The 
veteran's own opinion that any current disorder was incurred 
in service is not competent, as this is a matter that 
requires medical evidence or opinion.  See 66 Fed. Reg. at 
45,630 (to be codified as amended at 38 C.F.R § 3.159(a)); 
see also Espiritu, 2 Vet. App. at 494-95.  For these reasons, 
the claim must be denied.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.306, 3.326, 3.655 (2001).  

ORDER

Service connection for a disorder manifested by urinary 
dysfunction is denied.


		
	J. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

